Citation Nr: 0940436	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 
and from November 2004 to November 2006.  He also had reserve 
service in between his two periods of active service.  The 
Veteran received the following awards: Army Commendation 
Medal, Army Achievement Medal, Army Superior Unit and Army 
Good Conduct Medal, Army Reserve Components Achievement 
Medal, National Defense Service Medal with Bronze Star, 
Global War on Terrorism Service Medal and Army Service 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for hypertension, asthma, bilateral hearing loss 
and tinnitus.  

The Board also notes that the Veteran requested a hearing in 
a letter dated in June 2008.  The request for a hearing was 
withdrawn in a letter dated in February 2009.  Therefore, no 
additional action in this regard is required.  See 38 C.F.R. 
§ 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Hypertension and Asthma

The Veteran contends that he is entitled to service 
connection for hypertension and asthma.  As mentioned above 
the Veteran has two periods of active service, with reserve 
service in between.  The records document that the Veteran 
received diagnoses of hypertension and asthma during his 
reservist duty. 

With regard to the Veteran's first period of active service 
from July 1980 to July 1984, the service medical records are 
unavailable.  While VA has attempted to locate the Veteran's 
service treatment records, a December 2003 response to a 
Request for Information response notes that the Veteran's 
service treatment records were not available for review.  The 
first medical records subsequent to the Veteran's first tour 
of active service showing complaints of asthma and 
hypertension were May 1993 reserve treatment records.  The 
Veteran indicated a diagnosis of asthma and high blood 
pressure.  Private medical records diagnosed the Veteran with 
asthma in 1999.  A 1998 record indicated a history of high 
blood pressure, but no formal diagnosis was documented until 
February 2000.  The Veteran's blood pressure was listed as 
140/90 at that time.  

A February 2001 letter from Kaiser during the Veteran's 
reservist duty, states that the Veteran was being treated for 
hypertension and asthma.  The doctor stated that the Veteran 
should not engage in strenuous activity and should avoid 
exposure to deserts and dry grassy areas.  The doctor stated 
that the Veteran's medical conditions were exacerbated by his 
military service and that stress elevates his blood pressure.  

A March 2001 examination associated with reserve service 
indicated that the Veteran had suffered from asthma for the 
past 3 to 4 years.  

Records associated with the Veteran's second period of 
service dated from November 2004 to November 2006 address his 
hypertension and asthma.  In January 2006, the Veteran 
received a medical evaluation from the Army Medical Center.  
The examiner noted that the Veteran was in good health until 
April 2001, when on reserve duty he began sneezing, coughing, 
and wheezing.  In September 2006, the Veteran had elevated 
diastolic pressure.  

Subsequent to the Veteran's second period of service, VA 
examination in April 2007 indicated a history of high blood 
pressure dating back to the early 1990s.  Clinical records 
dated in 2007 show the Veteran had difficulty regulating his 
high blood pressure.  An incident in August 2007 showed that 
the Veteran's hypertension was not always under control, as 
his blood pressure was sometimes elevated at home.  The 
examiner doubled the Veteran's medication.  June 2008 records 
show the Veteran's blood pressure was 136/79.  The records 
also state that the Veteran had a history of asthma, which 
was stable without medications.  

Since the Veteran would be entitled to service connection if 
it were shown that his hypertension and asthma were incurred 
in or aggravated by a period of active duty training (ADT), a 
record of any periods of ADT and inactive duty training (IDT) 
during his Army service should be obtained in order to 
appropriately decide the claim.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

After receiving the additional information requested above, 
the agency of original jurisdiction should obtain a medical 
opinion that specifically addresses whether the Veteran has 
hypertension and asthma, and, if so, addressing the etiology 
of such disorders.

Hearing Loss and Tinnitus 

The Veteran contends that he has hearing loss and tinnitus 
that is attributable to acoustic trauma he experienced during 
service.  The Veteran specifically noted exposure during 
service to the noise of firing weaponry, aircraft and 
equipment generators, and denied noise exposure, subsequent 
to service.  The Veteran's DD-214 indicates that his 
occupation during service was a medical laboratory 
specialist.  The Veteran contends that his deployment 
included field and combat hospital trainings wherein he was 
exposed to noise.  

As mentioned above, the Veteran has two periods of active 
service, with reserve service in between.  With regard to the 
Veteran's first period of active service from July 1980 to 
July 1984, the service treatment records are unavailable.  
The medical evidence of record indicates that the Veteran did 
not have hearing loss subsequent to July 1984 until October 
2006, his second period of active service.  A private 
audiological examination conducted in January 2003 showed 
normal hearing.  

The Veteran was provided an audiological examination in 
October 2006.  The data showed clinical hearing loss, meaning 
some thresholds exceeded the range of 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Such hearing 
loss also met the standards for impaired hearing under 38 
C.F.R. § 3.385 with respect to the left ear but not as to the 
right.  An August 2007 audiological consultation on file 
shows slight decreased hearing, without providing specific 
audiometric results.  

With regard to the Veteran's claim for tinnitus, the first 
documented complaints are in July 2003.  The August 2007 
records show the Veteran complained of tinnitus, which was 
more prominent in his left ear.

The Board finds that the appeal should be remanded in order 
to obtain another VA audiologic examination.  Indeed, the 
previous examination did not contain any opinions with 
respect to the etiology of the Veteran's reported tinnitus or 
his left ear hearing loss.  Moreover, although the file does 
not establish hearing loss to the levels required under 
38 C.F.R. § 3.385 with respect to the right ear, the Board 
will refrain from disposing of this issue now, in the event 
that impaired hearing is demonstrated at the upcoming 
examination.  If so, an etiological opinion should be 
obtained as to that disability as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
Reserve Personnel Command, the Veteran's 
Reserve Unit, and any other appropriate 
entity, the Veteran's complete personnel 
and medical records for his entire time 
in the Army Reserve, and from his second 
period of service from November 2004 to 
November 2006.  Efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  Any negative search result 
must be communicated to the Veteran. 

2.  Once the available documents have 
been received, the RO/AMC must document 
all of the Veteran's periods of Active 
Duty for Training and Inactive Duty for 
Training.

3.  After attempting to obtain any 
additional records, the Veteran should be 
afforded an examination or examinations 
to determine the current nature and 
etiology of his hypertension, asthma, 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner(s) for review of pertinent 
documents therein in connection with the 
examination; the examiner(s) should 
indicate in the examination report that 
the claims folder was reviewed.  

Following examination of the Veteran, the 
examiner(s) should state whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any current 
hearing loss or tinnitus is causally 
related to any period of active service, 
including any established periods of ADT 
and/or IDT.  

Regarding the asthma and hypertension 
claims, the examiner should state whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
current asthma (or other chronic 
respiratory disability found) or 
hypertension was incurred in the 
Veteran's first tour of active duty from 
July 1980 to July 1984.  If not, then the 
examiner should, to the extent possible, 
estimate the onset date of the claimed 
asthma and hypertension following the 
Veteran's first tour of active duty.  

For any remaining periods of active 
service that fall prior to such onset 
dates, the examiner should opine whether 
it is at least as likely as not that 
asthma and hypertension were incurred 
during such service.  

For any periods of ADT and/or IDT falling 
after such onset dates, the examiner 
should state whether it is at least as 
likely as not that asthma and 
hypertension were aggravated (permanently 
worsened beyond the natural progression 
of the disease) by such service.  

For any periods of active duty falling 
after such onset dates, the examiner 
should opine whether the evidence clearly 
and unmistakably (a standard far in 
excess of 50%) shows that asthma and 
hypertension preexisted such service and 
were aggravated by such service.  

Finally, if aggravation of any disability 
is shown, the examiner must state the 
baseline level of disability prior to 
such aggravation.  If this is not 
possible, the examiner must so state.

 A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to provide any of the 
requested opinion(s) without resorting to 
speculation it should be so stated.

4. Thereafter, the Veteran's claims for 
service connection for hypertension, 
asthma, bilateral hearing loss and 
tinnitus must be adjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


